EXHIBIT 10.1
 
Note: Certain material has been omitted from this Third Amendment to Prime
Vendor Agreement in accordance with a request for confidential treatment
submitted to the Securities and Exchange Commission. [*****] indicates omitted
material. The omitted material has been filed separately with the Securities and
Exchange Commission.


 
THIRD AMENDMENT TO
 
PRIME VENDOR AGREEMENT
 
THIRD AMENDMENT, dated as of August 1, 2010 (“Third Amendment”) to the PRIME
VENDOR AGREEMENT made as of July 1, 2009 and amended as of March 2010 and June
1, 2010 (the “Existing PVA”) between AmerisourceBergen Drug Corporation
(“ABDC”), on the one hand, and Bioscrip, Inc., BioScrip Infusion Services, Inc.,
Chonimed LLC, Los Feliz Inc., Bioscrip Pharmacy Inc., Bradhurst Specialty
Pharmacy, Inc., Bioscrip Pharmacy (NY), Inc., Bioscrip PMB Services, LLC,
Natural Living Inc., Bioscrip Infusion Services, LLC, Bioscrip Nursing Services,
LLC, Bioscrip Infusion Management, LLC, Bioscrip Pharmacy Services, Inc.,
Critical Homecare Solutions, Inc., Specialty Pharma, Inc, New England Home
Therapies, Inc., Deaconess Enterprises, LLC, Infusion Solutions, Inc,
Professional Home Care Services, Inc., Wilcox Medical, Inc., Deaconess Homecare,
LLC, South Mississippi Home Health, Inc., Regional Ambulatory Diagnostics, Inc.,
Elk Valley Professional Affiliates, Inc., Infusion Partners, LLC, Knoxville Home
Therapies, LLC, South Mississippi Home Health, Inc.- Region I, South Mississippi
Home Health, Inc. — Region II, South Mississippi Home Health, Inc. — Region III,
Applied Health Care, LLC, East Goshen Pharmacy, Inc., Infusion Partners of
Brunswick, LLC, Scott Wilson, Inc., Infusion Partners of Melbourne, TLC, Elk
Valley Home Health Care Agency, Inc., Gericare, Inc., Cedar Creek Home Health
Care Agency, Inc., Elk Valley Health Services, Inc., National Health Infusion,
Inc., and Option Health, Ltd (severally and collectively sometimes hereinafter
referred to and obligated as “Customer”), on the other hand.  Terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Existing PVA.
 
ABDC and Customer have agreed to amend the Existing PVA, confirm the liability
of each of the undersigned as a “Customer” under such agreement and modify
certain other provisions of the Existing PVA.  Accordingly, the parties hereto,
intending to be legally bound, hereby further covenant and agree as follows:
 
1.  
Joinder and Assumption.

 
(a) Each of the undersigned not previously a party to the Existing PVA hereby
joins in, assumes and agrees to be bound by all terms, covenants and conditions
set forth in the Existing PVA, as hereby amended (the same, as it may be further
amended, supplemented or otherwise modified from time to time, the “PVA”), as if
each such party were originally a party to the Existing P VA.  Accordingly,
effective immediately, each of the undersigned is and shall be deemed a Customer
under the Existing PVA and all related instruments, agreements and documents.
 
(b) Each of the undersigned agrees to (i) cause each subsiding or affiliate of
the undersigned which may from and after the date hereof be acquired or formed
by any of the undersigned to likewise join in, assume and agree to be bound by
all terms, covenants and conditions set forth in the PVA and thereby become a
Customer under the PVA and all related
 

 
 
 
 
 

instruments, agreements and documents, and (ii) execute and/or deliver such
instruments, agreements and documents as ABDC may reasonably require to
effectuate the intents and objects of this provision and the PVA and all related
instruments, agreements and documents.
 
(c) Without limiting the generality of the foregoing, each other of the
undersigned grant, affirm and/or reaffirm (and shall cause each subsidiary or
affiliate of the undersigned which may be acquired or formed by any of the
undersigned to grant) a lien on and security interest in and to the Collateral
(as hereinafter defined) by joining in and agreeing to be bound by the terms,
covenants and conditions set forth in the PVA.
 
Notwithstanding anything to the contrary set forth in this Section 1 of the
Existing PVA, the joinder of a Customer and the execution and exchange of
documentation in connection therewith shall not be requited with respect to any
affiliate or subsidiary that is a party to a contract with a vendor of Inventory
of a type which is available for purchase from ABDC until lawful termination of
such contract; provided, however, that the undersigned and/or any such
subsidiary or affiliate shall terminate (or cause termination of) such contract
in accordance with its terms as quickly as commercially reasonable, without
penalty, damages or other costs to such affiliate or subsidiary for such
termination so that such affiliate or subsidiary may join in the PVA as soon
after such termination as practicable.
 
2.  
Amendments to Existing PVA.

 
(a) Los Feliz Inc. is removed as a party to the Existing PVA.
 
(b) Section 1.B. of Exhibit 1 to the Existing PVA is deleted in its entirety and
replaced with the following:
 
B.           [*****].
 
3.  
Governing Law.  All questions concerning the validity or meaning of this Third
Amendment, and the Existing PVA as amended by this Third Amendment or relating
to the rights and obligations of the parties with respect to the performance
hereunder or hereunder shall be construed and resolved under the laws of the
State of New York, except to the extent that UCC provides for the application of
the laws of the states of organization with respect to the perfection, priority
and enforceability of the Collateral.

 
4.  
Existing PVA Remains in Effect.  Except as provided herein, all provisions,
terms and conditions of the Existing PVA shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties have had a duly authorized officer execute this
Third Amendment to the Prime Vendor Agreement as of the date first listed above.










BIOSCRIP INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP INFUSION SERVICES, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
CHRONIMED, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP PHARMACY, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BRADHURST SPECIALTY
PHARMACY, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP PHARMACY (NY), INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP PBM SERVICES, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
NATURAL LIVING, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP INFUSION SERVICES, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP NURSING SERVICES, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP INFUSION MANAGEMENT, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
SPECIALTY PHARMA, INC
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel


 
 
 
 
 



CRITICAL HOMECARE SOLUTIONS, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
DEACONESS ENTERPRISES, LLC
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
NEW ENGLAND HOME THERAPIES, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
INFUSION SOLUTIONS, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
PROFESSIONAL HOME CARE SERVICES, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
WILCOX MEDICAL, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
DEACONESS HOMECARE, LLC
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
REGIONAL AMBULATORY DIAGNOSTICS, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
SOUTH MISSISSIPPI HOME HEALTH, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
ELK VALLEY PROFESSIONAL AFFILIATES, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
INFUSION PARTNERS, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
KNOXVILLE HOME THERAPIES, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel



SOUTH MISSISSIPPI HOME HEALTH, INC. - REGION I
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION II
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION III
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
APPLIED HEALTH CARE, LLC
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
EAST GOSHEN PHARMACY, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
INFUSION PARTNERS OF BRUNSWICK, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
SCOTT WILSON, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
INFUSION PARTNERS OF MELBOURNE, LLC
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
ELK VALLEY HOME HEALTH CARE AGENCY, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
GERICARE, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
CEDAR CREEK HOME HEALTH CARE AGENCY, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
ELK VALLEY HEALTH SERVICES, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 


 
 
 
 
 



NATIONAL HEALTH INFUSION, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
OPTION HEALTH, LTD.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
BIOSCRIP PHARMACY SERVICES, INC.
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
CHS HOLDINGS, INC.
 
 
By:      /s/Barry A. Posner___________
Name: Barry A. Posner
Title: Executive Vice President and General Counsel
 
AMERISOURCEBERGEN DRUG
CORPORATION
 
By:      /s/ James F. Riley III ___________
Name:  James F. Riley III
Title: VP, Strategic Accounts
 
 
 




 
 
 
 
